DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 05/05/2021.  In virtue of the communication:
Claims 1-13 are present in the instant application.
Claims 1, 3, 5, 6, 9 and 11-13 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 05/05/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 1, line 10, “may occur” should be changed to --occur-- after “situations”.
In claims 7-12, line 1 of each claim, “A” should be changed to --The-- before “method”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-13 would be allowable if corrected to overcome the objections as set forth above.
The primary reasons for the allowable subject matters of the claims are in the inclusion of the limitation(s):
“… a double ended retrofit Light Emitting Diode, LED, based lighting device for preventing an excess of leakage current during installation of said lighting device, said lighting device comprising: an LED load arranged for emitting light; an LED driver arranged for receiving an Alternating Current, AC, mains voltage between at least two terminals and for driving said LED load by providing an LED output current to said LED load, and a Direct Current, DC, Voltage to said LED load; an under-voltage protection circuit, arranged for measuring a rectified mains voltage during operation of the LED driver and for providing a high ohmic return path between said at least two terminals to ensure that no unsafe situations occur with the retrofit LED lighting device when said measured voltage is lower than a predetermined threshold, wherein said LED driver is arranged to provide a constant LED output current to said LED load when said AC mains voltage is between an upper limit and a lower limit, wherein said predetermined threshold for said under-voltage protection circuit is lower than said lower limit” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-13 are allowable as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in SUN (U.S. Pub. 2019/0170336 A1).


Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844